DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/2021 has been entered.
 
Drawings
The drawings were received on 10/15/2019.  These drawings are acceptable.

Claim Status
Claims 5 and 11 are canceled in RCE filed on 09/03/2021. Therefore, claims 1-4, 6-10 and 12-21 are pending for examination in this Office action. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


instructions”; the instructions can be broadly interpreted as a signal, computer program and/or software, per se, (which is not patentable for not belonging to four categories of patentable subject matter). 
Claims 2-4, 6-10 are rejected for at least comprising the rejected claim subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 7, 9, 10, 12-18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lujak et al. (Non-Patent Literature) in view of Kikiras et al. (Kikiras; EP 2736027). 
As per claim 1, Lujak teaches a system for generating an emergency route plan for an infrastructure, the system comprising: 
a memory configured to store instructions (one or more memories to store instructions i.e. SB agent memory storing instructions (see e.g. page 268, last paragraph), smartphone memory storing instruction (page 267, section User Agents, first paragraph) and a central system for collecting and analyzing signals; see e.g. para. 263, second paragraph); and 
one or more processors configured to execute the instructions (the instructions are processed by a processor, e.g. the smartphone comprises a processor which would execute the stored program or application for navigation, page 267, section User Agents, first paragraph, or a central system for collecting and analyzing signals; see e.g. para. 263, second paragraph) to: 
evacuation network modeling from the smart building floor plan [or indoor map data], which includes one or more routes to staircase F, see e.g. FIG. 4 and Case Study, page 275-278); 
obtain first location data associated with an indoor emergency event (an indoor emergency event can be determined, see e.g. page. 271, last paragraph, wherein sensors are associated with a location or space inside an indoor environment as suggested in the paragraph); 
provide the one or more second exit routes to one or more subjects (the routes are provided to one or more subjects in the smart building; see e.g. 267, section 5.1, first five paragraphs-268, first paragraph). 
Even though Lujak does not explicitly teaches to generate one or more second exit routes to the one or more exits, based on the first location data and the one or more first exit routes, Lujak teaches a variable route, to the one or more exits (see e.g. page 260, first paragraph and page 270, last full paragraph of section 5.1) which is based on the exits routes and avoids the location of fire in hall A; see e.g. page 276, third paragraph and page 277, first three full paragraphs. 
Nonetheless, Kikiras teaches generate one or more second exit routes to one or more exits, based on first location data and one or more first exit routes (calculating and generating one or more exit routes, see e.g. para. [0013-14], based on location data i.e. fire, smoke, or current location etc., see e.g. para. [0013], and pre-stored data associated with the facility or building, see e.g. para. [0010], see e.g. para. [0013-14], [0040] and FIG. 3 where standard exist path and safe exit paths are depicted).
Lujak and Kikiras are in the same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lujak and Kikiras for the purpose of increasing the possibilities of a safe and successful escape as suggested by Kikiras (see e.g. para. [0008]) because it would save valuables lives. 

Hou, however, teaches one or more subjects comprise at least one automated guided vehicle, and where one or more processors are further configured to transmit vehicle navigation instruction to the one or more subjects (an autonomous vehicle, see e.g. para. [0005], can receive route navigation instruction[s] from a remote vehicle, comprising one or more processors; see e.g. para.  [0083] and FIGS. 2B-4).
Lujak, Kiriras and Hou are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filings date of the claimed invneiton to combine their teachings in order to comply with a protocol for with an emergency event as suggested by Hou (see e.g. para. [0083]). 
As per claim 2, the system of claim 1 as taught by Lujak, Kiriras and Hou, wherein the one or more subjects are inside the infrastructure, and wherein the one or more processors are further configured to: 
determine an emergency area associated with the indoor emergency event, based on the first location data (Lujak teaches that emergency area is determined to be associated with first location data i.e. hall A, page 276, third paragraph); 
obtain second location data of each subject of the one or more subjects and real-time sensor data of the infrastructure (position data from one or more subjects, page 268, second paragraph, and sensors is received which is real-time data; see e.g. page 263, section 2.3, first three paragraphs), wherein the real-time sensor data indicates at least one of a first location data of the emergency area or a failure of one or more equipment inside the infrastructure (the sensor data is indicative of  location data, see e.g. page 276, entire page, or failure of one or more equipment, see e.g. page 276, third paragraph); 
determine a presence of the one or more subjects in the emergency area, based on the second location data of each subject of the one or more subjects and the first location data (presence of one or more evacuees are determined, see e.g. page 277, first full paragraph, which is based on the location data of the individuals themselves and the emergency event; see e.g. pages 276-277); and 
compute at least one closest exit route for at least one subject of the one or more subjects, based on the second location data of the at least one subject of the one or more subjects, the one or more second exit routes, and the real-time sensor data (closet route is determined for the individuals based on their position, the available routes, sensor data, and the location of fire; see e.g. page 276-277 and FIGS. 2, 4), wherein the at least one closest exit route bypasses the emergency area (the allocated routes avoid the emergency area of hall A where malfunction or fire started; see e.g. page 276).

As per claim 3, the system of claim 2 as taught by Lujak, Kiriras and Hou, wherein Lujak teaches the indoor map data further comprises a maximum traffic outflux capacity of each of the one or more first exit routes (a maximum capacity for one or more routes, i.e. 30 p/min and 60 p/min are different arcs; see e.g. page 276), and wherein the one or more processors are further configured to: obtain a real-time count of subjects on each of the one or more second exit routes (determine the number of persons located at a certain space, see e.g. page 271, page 278, second full paragraph and page 264, first paragraph); and recompute the at least one closest exit route (a computation of shortest evacuation routes in real-time; see e.g. 260, first full paragraph and page 277), based on the maximum traffic outflux capacity of each of the one or more first exit routes and the real-time count of subjects on each of the one or more second exit routes (the shortest and/or fastest real-time evacuation routes can be computed or recomputed based on maximum capacity and number of pedestrians or evacuees as discussed earlier; see e.g. page 260, first full paragraph, page 277-278, page 264, first paragraph and page 264, first paragraph). 

As per claim 4, the system of claim 3 as taught by Lujak, Kiriras and Hou, wherein Lujak teaches to recompute the at least one closest exit route, the one or more processors are further configured to: 
determine a maximum traffic outflux capacity of each of the one or more second exit routes, based on the maximum traffic outflux capacity of each of the one or more first exit routes (one or more second exit routes based on maximum capacity of the routes; see e.g. page 276-277); and determine whether the real-time count of subjects on at least one exit route of the one or more second exit routes exceeds the maximum traffic outflux capacity of a respective exit route of the one or more second exit routes (the determination of the pedestrians more or less than maximum capacity of a route is carried out before the route decision for certain SB is made; see e.g. page 276-277 and page 264, first paragraph). 

As per claim 6, the system of claim 1 as taught by Lujak, Kiriras and Hou, wherein Lujak does not explicitly teach, in the same embodiment, that the one or more subjects comprise mapping service providers, and wherein the mapping service providers provide map data for navigation assistance. 
Lujak, in another embodiment, teaches that one or more subjects comprise mapping service providers (the one or more communication devices for updated evacuation path information are message signs or LED displays installed on building walls, see e.g. page 260, fourth paragraph, which can be broadly interpreted as mapping service provider), and wherein the mapping service providers provide map data for navigation assistance (the evacuation path information presented on the signs or LED displays would provide updated map data for navigation guidance, see e.g. page 260, fourth paragraph, wherein the guidance overlays navigational instruction on a map as known in the art of navigation). 

As per claim 7, the system of claim 1 as taught by Lujak, Kiriras and Hou, wherein the one or more processors are further configured to provide the one or more second exit routes via at least one of audio data or video data corresponding to the one or more second exit routes (the disclosed system of Lujak suggests recalculating evacuation routes, page 270, first 3 paragraphs, wherein evacuee is provided with updated route information on his/her mobile device, see e.g. page 259, third and fourth paragraph, wherein the updating and displaying of information is interpreted as video data). 

As per claim 10, the system of claim 2 as taught by Lujak, Kiriras and Hou, wherein the one or more processors are further configured to update the indoor map data of the infrastructure, based on the first location data and the one or more first exit routes ((the disclosed system of Lujak suggests recalculating evacuation routes, page 270, first 3 paragraphs, wherein evacuee is provided with updated route information on his/her mobile device, see e.g. page 259, third and fourth paragraph, wherein the updated guidance data is based in location data of fire or the hall A and the disclosed routes, see e.g. section 7, pages 275-277). 
Lujak does not explicitly teach, in the same embodiment, the updated indoor map data further comprises the real-time sensor data. 
Lujak, in another embodiment, teaches that sensors can compute the evacuation routes in a distributed manner and communicate them to evacuees or rescue personnel in their vicinity (see e.g. page 261 second paragraph) and wherein the updated route may include navigating from one path agent to the next (see e.g. page 277, third-fifth). It would have been obvious to one of ordinary skill in the art that the SB agents and the sensors can be merged, as a single unit for the purpose of lower cost, 

As per claim 20, it is interpreted and rejected as claim 1. 

As per claim 21, a system of claim 1 as taught by Lujak, Kiriras and Hou, wherein the one or more second exit routes are distributed among the one or more subjects based on congestion on any one of the one or more second exit routes (Lujak teaches that one or more routes for a user are dynamically calculated based on congestion or number of pedestrians in an area [wherein area includes connecting hallways, room, exits etc., see e.g. FIG. 4 and page 275, last two paragraphs] as discussed in analysis of merits of claim 1, see e.g. abstract. Kirikas also teaches dynamically calculating a safe exit routes based on location of emergency and number of evacuees and their respective locations [hallways, rooms, exits etc.]; see e.g. para. [0008]). 

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lujak in view of Kikiras, Hou, as applied to claim 8, and further in view of Tatourian et al. (Tatourian; US 2017/0176198). 
As per claim 8, the system of claim 1 as taught by Lujak, Kiriras and Hou, wherein the one or more processors are further configured to provide the one or more second exit routes as taught by Lujak (a variable route, to the one or more exits, [see e.g. page 260, first paragraph and page 270, last full paragraph of section 5.1] which is based on the exits routes and avoids the location of fire in hall A; see e.g. page 276, third paragraph, page 277, first three full paragraphs and page 264, first paragraph) but does not explicitly teach that the routes are provided to the one or more automated guided vehicles using Vehicular Ad-hoc Network (VANET). 
Tatourian, however, teaches one or more automated guided vehicles using Vehicular Ad-hoc Network (VANET) (the disclosed system suggests that one or more vehicles can be networked using a VANET and route guidance can be provided to the vehicles; see e.g. para. [0057] and [0064], wherein the vehicles can be autonomous, see e.g. para. [0018]). 
Lujak, Kikiras, Hou and Tatourian are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reducing manual activity of a driver finding routes which may result in accidents. 

As per claim 19, it is interpreted and rejected as claim 8. 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any combination of reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688